Title: To Thomas Jefferson from John Banister, 15 April 1784
From: Banister, John
To: Jefferson, Thomas



Dear Sir
April 15th 1784.

It is impossible to express my Surprize and Astonishment at the Receipt of your letter which came to hand this day, mentioning an unparalelled Imposture in a stranger by the assumption of my Name pretending a Connection of the tenderest kind with me which never existed. The only Son I have grown to eighteen is under the Tuition of Mr. Wythe in Williamsburg and has never been out of America having been educated with Mr. Booth, and lately in the City of Philadelphia. At the same time that I execrate this young Villain I feel myself under the deepest Sense of Obligation for the Kind and Friendly Intentions by which you were actuated in the Relief of one you had reason to beleive was my Son. I beg Sir you will endeavor to recall your letters of credit in favour of this wicked young adventurer; I cannot tho guiltless but think myself unfortunate in having my Name used in so base a Deception.

I wish you had recollected our Conversation at Manchester one day just before your departure for Philadelphia on your Embassy to Europe when I asked your Permission to send my Son to your Protection whenever I should hear of your arrival there, and your kind offer of procuring and sending over a Tutor for my Younger children. In that Conversation I mentioned Several Circumstances about my Son Jack which would have led you to a Suspicion of another Son’s being Sent to England who pretended to be of his Age. I am really Concerned but not much Surprized at the Neglect of our Country of their Confidential Officers of Rank. It has been too much the Case ever since the institution of Congress; for which during the difficulties of a perilous War, their might be some excuse, but in Peace established too on our own Terms what can be said for such ungrateful Remissness. This Country has at present all the appearance of a speedy Restoration to that Prosperity that should result from Commerce and Peace. Our Productions sell very high and that for ready money which has been brought to this Market during the Winter in immense Sums for the Purchase of Tobacco &c. Tobacco is now here @ 36/. per cent. ready Cash. The Number of Strangers from all Parts of the World to this Place keep up the demand for this Article of Luxury. We labor under an extreme Scarcity of Coin in this Place. I wish you to inform me what it could be bought for in Maryland.
Give yourself, dear Sir, the trouble to inform me what may have become of this Impostor and to what extent his Impositions have been carried, and that by the next Post. I am Dr. Sir with great Regard Your Sincere Friend & mo: obedt. Servant,

J Banister

P.S. I wish you would advertise this Impostor to prevent his imposing in future. If I knew his description I should instantly do it.

